ABDULLAH JIHAD ABDUL JAAMI,              )
                                         )
      Petitioner/Appellant,              )
                                         )   Appeal No.
                                         )   01-A-01-9609-CH-00425
VS.                                      )
                                         )   Davidson Chancery
                                         )   No. 95-3539-II
ROBERT CONLEY, WARDEN, et al.,           )

      Respondents/Appellees.
                                         )
                                         )
                                                                 FILED
                                                                 June 11, 1997
                    COURT OF APPEALS OF TENNESSEE
                      MIDDLE SECTION AT NASHVILLE            Cecil W. Crowson
                                                            Appellate Court Clerk

APPEALED FROM THE CHANCERY COURT OF DAVIDSON COUNTY
AT NASHVILLE, TENNESSEE

THE HONORABLE ELLEN HOBBS LYLE, CHANCELLOR




ABDULLAH JIHAD ABDUL JAAMI, #73179
Lake County Regional Prison
Route 1, Box 330
Tiptonville, Tennessee 38079
      Pro Se/Plaintiff/Appellant

JOHN KNOX WALKUP
Attorney General and Reporter

PATRICIA C. KUSSMANN
Assistant Attorney General
404 James Robertson Parkway
Suite 2000
Nashville, Tennessee 37243
       Attorney for Defendant/Appellee




                          AFFIRMED AND REMANDED




                                             BEN H. CANTRELL, JUDGE

CONCUR:
TODD, P.J., M.S.
KOCH, J.
                                       OPINION


                A prisoner in the custody of the Department of Correction petitioned the

chancery court for a Writ of Mandamus to compel the Department to change his

security classification, so that he might be transferred to a minimum security annex

or to a community corrections center. The chancellor dismissed the petition. We

affirm.



                                                   I.



                In 1975, the petitioner Abdullah Jaami1 was convicted of committing a

rape while on parole from a conviction for another sexual offense. He received a

sentence of sixty years, with parole eligibility after completion of 50% of his sentence.

Mr. Jaami was sent to the Lake County Regional Correctional Facility, where he has

been ever since. The Department of Corrections apparently had a policy at the time

he was sentenced that allowed all inmates to be considered for minimum custody

classification if they were within ten years of their earliest release date, and met

certain other conditions.



                In June of 1994, the above-mentioned policy was changed. The new

policy (Admin. Pol. & Proc. of the Dept. Of Correction #404.07) did not permit the

transfer of sex offenders to minimum custody until they were within ten years of the

expiration of their sentences.           Those convicted of other crimes could still be

considered for reclassification if they were within ten years of their earliest release

dates. The petitioner claimed that his scheduled classification review was deliberately




          1
          In her affidavit, Faye Claud, the Manager of Sentence Information Services for the Department
of Correction refers to the petitioner as Jerome S. Barrett ak a Abdullah Jihad Abdul Jaami. Presum ably
the petitioner cha nge d his n am e after he w as s ente nce d.

                                                 -2-
delayed until the new policy went into effect, and that he was therefore unfairly denied

the possibility of being granted minimum custody status and placement.



              On November 9, 1995, Mr. Jaami filed a Petition in the Chancery Court

of Davidson County for a Writ of Mandamus, for a Declaratory Order, and for

Injunctive Relief. He named as respondents the Warden of the Lake County Regional

Prison, and several other Department of Corrections officers and employees, including

the Manager of its Sentence Information Services, the Director and Assistant Director

of the Department’s Classification Programs, and two counselors at the Lake County

facility.



              The petition asked the court among other things to declare the

Department’s 1994 policy change to be unconstitutional because lacking a rational

basis, and to order the respondents to conduct an immediate reclassification which

would take into account his unblemished institutional record.          The chancellor

dismissed the petition, finding the policy at issue not to be in violation of any

constitutional provision. The chancellor also found that the inmate’s classification was

a matter of internal state regulation, and that the court was therefore without

jurisdiction to hear his claim for declaratory relief. This appeal followed.



                              II. Constitutional Issues



              The appellant has designated forty-seven issues on appeal, and

grouped them under three different headings. In order to eliminate redundancy, we

will treat the issues under a slightly different organizational scheme, and consolidate

them into Constitutional issues and Jurisdictional issues. First we will deal with the

Constitutional issues.




                                          -3-
                          a. The Ex Post Facto Argument



              The appellant contends that the Department’s policy is unconstitutional

as it applies to him because it amounts to ex post facto punishment, forbidden under

both the U.S.and Tennessee Constitutions. In the case of Weaver v. Graham, 450
U.S. 24, 28, 101 S. Ct. 960, 964, 67 L.Ed 2d 17, 22 (1991) the United States Supreme

Court said “[t]he ex post facto provision forbids the Congress and the State to enact

any law which imposes a punishment for an act which was not punishable at the time

it was committed; or imposes an additional punishment to that then prescribed.” The

Tennessee Supreme Court has defined one type of ex post facto law as that which

“changes punishment or inflicts a greater punishment than the law annexed to the

crime when committed.” Miller v. State, 584 S.W.2d 758, 761 (1979). Since the

length of Mr. Jaami’s sentence was unchanged by the new regulation, the chancellor

concluded that it could not be considered an ex post facto law.



              The relevant case law appears to support the chancellor’s reasoning.

Eligibility for parole consideration, for example, is normally part of the law annexed to

the crime when committed, and thus a change of parole eligibility standards to the

possible detriment of prisoners sentenced under the earlier law may implicate ex post

facto concerns. See Kaylor v. Bradley, 912 S.W.2d 728 (Tenn. App. 1995). But also

see California Dept of Corrections v. Morales, ___ U.S. ___, 115 S. Ct. 1597, 131
L. Ed. 2d 588 (1995).



              In the Weaver case, mentioned above, the United States Supreme Court

held that a Florida law which decreased the rate at which a prisoner could earn good

time credits, and which was enacted after his conviction, constituted an ex post facto

violation as to him, because it effectively extended the length of his sentence. 450

U.S. at 33, 101 S.Ct. At 967, 67 L.Ed.2d at 26.



                                          -4-
              Though regulations for the classification of prisoners normally take into

account the inmate’s crime and sentence, their primary purpose is not punishment,

but security. We do not therefore believe that such regulations are “part of the law

annexed to the crime when committed.” There appears to be no Tennessee case

where a change in the security classification of a prisoner has been found to be in

violation of the ex post facto prohibition. The need for correctional officials to remain

in control of their institutions may explain that negative result.

              “A state prison inmate has no right to a particular
              classification under state law, and prison officials must have
              broad discretion, free from judicial intervention, in classifying
              prisoners in terms of their custodial status.”

60 Am.Jur. 2d Penal and Correctional Institutions § 34 (1979).




              Though the “broad discretion,” referred to above cannot mean unlimited

discretion, we conclude that no ex post facto violation has resulted from the

department’s decision to make a change in the regulations for the security

classifications of sex offenders.



                                 b. Equal Protection



              The appellant also contends that the change of regulation treats sex

offenders differently from other offenders, makes inequitable distinctions between two

different classes of sex offender, and lacks a rational basis. We do not believe,

however, that Mr. Jaami has stated a constitutional claim under the equal protection

clause of the Fourteenth Amendment.



              The equal protection clause requires that persons similarly situated

receive the same treatment under the law. Laws classifying individuals for disparate

treatment will be upheld if they can be shown to be “rationally related to a legitimate

state interest” unless they affect a fundamental constitutional right, or create a

                                          -5-
classification based upon “inherently suspect distinctions such as race, religion or

alienage.” New Orleans v. Dukes, 427 U.S. 297, 303, 96 S. Ct. 2513, 49 L. Ed. 2d 511

(1976).



              The appellant has not shown that he has been deprived of a

fundamental constitutional right, nor that he has been treated as a member of any

suspect class. Treating prisoners differently based on their offenses does not violate

the equal protection clause if the treatment is related to a legitimate state interest. As

the trial court observed,

              “It was the obvious judgment of the legislature and the
              Department of Corrections that sex offenders, especially sex
              offenders who commited more serious crimes and have more
              than ten years remaining on their sentence, are more likely to
              be a security threat. As a result, such offenders are only
              eligible for minimum security if they meet several additional
              criteria enunciated by the Board. This concern about the
              additional risk posed by serious sex offenders such as the
              petitioner is reasonable, and the steps taken to protect
              against this risk is (sic) clearly supported by a rational basis
              in fact.”



              As for the alleged distinction between those sentenced under the

harsher provisions of the earlier law, and those sentenced later, the disputed

regulation is applied to all sex offenders in the same manner, so it would not seem to

be susceptible to an equal protection challenge at all. However Mr. Jaami contends

that the regulation has a disparate effect on the two classes of sexual offender, and

we will concede, for the sake of argument, that this creates equal protection concerns.



              However the challenged regulation will pass constitutional muster if it

can be shown to have a rational relationship to any legitimate state interest. Mr.

Jaami’s argument is that there can be no rational reason for linking the eligibility of

sexual offenders for minimum security placement to the expiration dates of their

sentences rather than to their release eligibility dates.



                                          -6-
              He claims that under the regulation, prisoners like himself who received

longer sentences under the prior law than would be possible for those later convicted

of the same offenses become eligible for relaxation in the conditions of their

confinement later than do more recent offenders. He argues that the more recent

offenders pose the greater security risk, because they have not yet had enough time

to reflect on the wrongfulness of their acts, or to prove that they can abide by the

terms of their punishment.



              His analysis may well be correct, but we cannot conclusively state that

it is, nor can we state that the regulation has no rational basis. It appears to us that

its purpose is to protect the public, and its effect is to keep all those convicted of

sexual crimes confined for a longer period under conditions of rigorous security,

regardless of the lengths of their sentences.



              It is possible that a regulation that calls for a more particularized inquiry

into the circumstances and institutional record of each individual offender would serve

the same purpose, and would lead to a more equitable result for those sentenced

under the prior law. But a regulation or statute is not deemed to be irrational just

because a more precisely focused one could have been drafted. See Massachusetts

Board of Retirement v. Murgia, (Marshall, J., dissenting) 427 U.S. 307, 316, 96 S. Ct.
2562, 49 L. Ed. 2d 520 (1976). We therefore believe that Mr. Jaami’s equal protection

argument must also fail.




                              III. Jurisdictional Issues

              The trial court dismissed that portion of the appellant’s petition that

asked for a declaratory judgment under the Uniform Administrative Procedures Act

(UAPA), Tenn. Code Ann. § 4-5-322(h). The court held that it did not have jurisdiction

                                          -7-
to review the regulation in question because Tenn. Code Ann. § 4-5-102(10)(A)

excludes from the provisions of the UAPA “[s]tatements concerning only the internal

management of state government and not affecting private rights, privileges, or

procedures available to the public.”



                The chancellor also found there to be no evidence that the petitioner had

first sought a declaratory order from the Department of Correction or that he

exhausted his administrative remedies, as would be required under the UAPA. In his

reply brief, Mr. Jaami has submitted as exhibits ten unauthenticated documents, which

appear to show a lengthy course of administrative appeals on the same questions that

he raised in his petition.



                However in view of our finding that none of Mr. Jaami’s theories entitle

him to relief, and our belief that the trial court was correct in holding that regulations

for the classification of prisoners do not fall within the ambit of the UAPA, we pretermit

the question of whether Mr. Jaami exhausted his administrative remedies before filing

his petition.

                                           IV.

                The judgment of the trial court is affirmed. Remand this cause to the

Chancery Court of Davidson County for further proceedings consistent with this

opinion. Tax the costs on appeal to the appellant.




                                            _________________________________
                                            BEN H. CANTRELL, JUDGE


CONCUR:




_______________________________
HENRY F. TODD, PRESIDING JUDGE
MIDDLE SECTION

                                           -8-
_______________________________
WILLIAM C. KOCH, JR., JUDGE




                                  -9-